Citation Nr: 0401684	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for chloracne, including based on exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had an unverified period of service from 1967 to 
1973, including service in the Republic of Vietnam from March 
1968 to March 1969, and a verified period of active service 
from January 1973 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides.  The veteran disagreed with 
this decision in May 2001.  In a statement of the case issued 
to the veteran and his service representative in April 2002, 
the RO concluded that no change was warranted in the denial 
of the veteran's claim.  The veteran perfected a timely 
appeal by filing a substantive appeal (VA Form 9) in May 
2002.  A Travel Board hearing was held at the RO in June 2003 
before the undersigned Veterans Law Judge.

The Board notes that, although the RO, in effect, reopened 
the veteran's previously denied claim of entitlement to 
service connection for chloracne, including based on exposure 
to herbicides, and decided that claim on the merits, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the "Court") has made it clear that even if 
an RO makes an initial determination to reopen a claim, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) 
to review the RO's preliminary decision in that regard.  
Therefore, the Board will address the veteran's claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides, based on whether new and 
material evidence has been submitted to reopen it, and, for 
the reasons discussed below, finds that such action does not 
prejudice the veteran.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995).  





FINDINGS OF FACT

1.  In an April 1994 determination letter, the RO denied the 
veteran's claim of entitlement to service connection for 
chloracne, including based on exposure to herbicides.  The 
veteran did not initiate an appeal within one year following 
the date of that determination.

2.  Evidence added since the April 1994 determination letter 
is neither cumulative nor redundant and it bears directly and 
substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
chloracne, including based on exposure to herbicides.


CONCLUSIONS OF LAW

1.  The April 1994 determination letter, which denied 
entitlement to service connection for chloracne, including 
based on exposure to herbicides, is a final decision.  
38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  Evidence associated with the claims file subsequent to 
the April 1994 determination letter, which denied entitlement 
to service connection for chloracne, including based on 
exposure to herbicides, is new and material, and this claim 
is reopened.  38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  As noted below, 
the veteran's application to reopen his claim of entitlement 
to service connection for chloracne, including based on 
exposure to herbicides, was filed prior to this date, and as 
such, the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001 is for application.  See 38 C.F.R. § 3.156(a) 
(2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which does apply to the veteran's 
application to reopen his claim of entitlement to service 
connection here.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence not of record that is necessary to substantiate 
his request to reopen his previously denied claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides.  In a letter dated in March 
2001, the veteran and his representative were informed of the 
veteran's responsibility to submit additional medical 
evidence in order for VA to consider his request to reopen 
his claim for service connection.  Additionally, they were 
informed of the types of evidence that the veteran needed to 
send to VA, as well as the types of evidence VA would assist 
in obtaining.  They were notified that the veteran needed to 
either identify by way of completed authorization form, or 
submit directly to VA medical evidence of a current 
disability, medical evidence showing that the claimed 
disability began in service or was aggravated by service, and 
medical evidence showing a link between the claimed 
disability and exposure to Agent Orange.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate a reopening of his claim, and it indicated 
what portion of that evidence the veteran was responsible for 
sending to VA and which portion VA would attempt to obtain on 
behalf of the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran and his representative were also 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
what constituted new and material evidence for the purposes 
of reopening his claim of entitlement to service connection 
for chloracne, including based on exposure to herbicides.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  The veteran also notified VA in March 2001 that he 
did not have any additional medical evidence.  Under the 
circumstances in this case, and given the favorable decision 
below, the veteran has received the notice and assistance 
contemplated by law and adjudication of the request to reopen 
the previously denied claim of entitlement to service 
connection for chloracne, including based on exposure to 
herbicides, poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's original claim of entitlement to service 
connection for chloracne (which the veteran characterized as 
"skin rash"), including based on exposure to herbicides, 
was filed in September 1988 and was adjudicated by the RO in 
a rating decision issued in December 1988.  This decision was 
not appealed, and it became final in December 1989.  See 
38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).

In April 1994, the RO issued a determination letter, along 
with notice of the appellate rights, to the veteran in which 
he was notified that his previously finally denied claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides, had been reviewed pursuant 
to the provisions of the Agent Orange Act of 1991.  The RO 
also determined that, following this review, his claim was 
still denied because his skin rash had not been associated 
with herbicide exposure.  This determination was not 
appealed, and became a final disallowance of the claim in 
April 1995.  Id.

In February 2001, the veteran submitted a statement to the RO 
in which he claimed entitlement to service connection for 
chloracne, including based on exposure to herbicides.  The 
veteran stated that he had served as a U.S. Army rifleman in 
the Republic of Vietnam in 1968 and 1969.  He also stated 
that his chloracne had manifested itself as scars on his 
back, pitting, and irritation, and that it had spread to his 
torso, chest, arms, behind his ears, and occasionally to his 
hands.  

As relevant to this claim, the newly submitted evidence 
includes two annotated copies of the veteran's DD-214, 
"Certificate of Release or Discharge From Active Service," 
a report of the veteran's outpatient VA examination at the VA 
Medical Center in Tulsa, Oklahoma (hereinafter, "VAMC 
Tulsa") in January 2001, the veteran' s testimony at the 
June 2003 Travel Board hearing, and lay statements.

In November 2000, the veteran submitted two copies of his DD-
214 to the RO.  A detailed review of these documents 
indicates that the veteran served in the Republic of Vietnam 
from March 1968 to March 1969.  His military occupational 
specialty (MOS) was Infantryman and he was awarded the Combat 
Infantryman Badge and the Air Medal.

In his Notice of Disagreement with the currently appealed 
decision submitted to the RO in May 2001, the veteran 
disputed the RO's conclusion that he had no Vietnam service.  
Attached to this statement was a copy of the veteran's DD-214 
on which he highlighted various awards and decorations that, 
in his opinion, demonstrated his Vietnam service.  He 
explained that his awards included the Combat Infantryman 
Badge and the Air Medal, and noted that several of the 
acronyms listed on his DD-214 indicated that he had 
participated in the Tet Counter Offensive in 1968, the 
Vietnam Counteroffensive Phases IV, V, and VI, and the Tet 
Offensive in 1969.

A review of the report of the veteran's VA outpatient 
examination in January 2001 at VAMC Tulsa indicates that the 
veteran was seen at that time for an Agent Orange registry 
examination with a chief complaint of episodic skin eruptions 
on his anterior chest wall and his back.  Objective 
examination of the veteran revealed numerous old cicatrices 
(or scars) across his upper back with recent and residual 
comedones (or hair follicles filled with bacteria) across the 
anterior chest wall.  The assessment included chloracne.

On the veteran's substantive appeal (VA Form 9) filed at the 
RO in May 2002, he stated that his service medical records 
would not have revealed any treatment for chloracne because 
"combat medical personnel in the field would not note 
complaints, treatment, or diagnosis of herbicide exposure and 
chloracne."  He also stated that his symptoms of chloracne 
had been present during active service.  He stated further 
that his Air Medal had been awarded for 200 hours of combat 
air service, in which he had been exposed to herbicides in a 
wartime environment while in Vietnam.  Finally, he stated 
that he had been exposed to herbicides while participating in 
military campaigns during service in Vietnam.  Attached to 
the veteran's VA Form 9 was a lengthy statement detailing his 
combat experience during service and his claimed in-service 
herbicide exposure.  In this statement, the veteran noted 
that the effects of in-service herbicide exposure were not 
known to medical personnel attached to infantry units in 
Vietnam and, therefore, his service medical records would not 
show any treatment for chloracne.

At the veteran's Travel Board hearing in June 2003, he 
testified that he had served in combat in Vietnam in areas 
where he had been exposed to Agent Orange, his MOS had been 
as an infantryman, and he had been awarded the Combat 
Infantryman Badge and the Air Medal.  The veteran also 
testified that his in-service duties in Vietnam had exposed 
him to Agent Orange in defoliated areas in-country and that 
he had been treated during service for skin rashes which he 
associated with exposure to herbicides, including Agent 
Orange.  The veteran testified further that, while in 
Vietnam, his skin rashes had been diagnosed as "so-called 
jungle rot" and that he had experienced "large, red, and 
sometimes oozing types of irritations which were located on 
my feet, crotch, armpits, the back...[and] around the upper 
portion of the body" and was treated routinely for skin 
rashes by unit-level medics during service in Vietnam.  


Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen his previously denied claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if, new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West Supp. 2002).  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996) (hereinafter, "Evans").

Furthermore, the United States Court of Appeals for Veterans 
Claims has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam) ("presumption of 
credibility" doctrine, as articulated in Evans, supra, 
remains binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the rating decision in April 1994.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996) (hereinafter, "Collette").  Such credible 
lay evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).  Although 38 U.S.C.A. § 1154(b) 
does not establish a presumption of service connection, see 
Collette, 82 F.3d, at 392, it eases the combat veteran's 
evidentiary burden of demonstrating that an in-service 
incident occurred to which the current disability may be 
connected.  See also Caluza v. Brown, 7 Vet. App. 498, 507 
(1995) (hereinafter, "Caluza"); Russo v. Brown, 9 Vet. App. 
46, 50 (1996) (hereinafter, "Russo").  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular injury was 
incurred...in service[,] but not a basis to link etiologically 
the [injury] in service to the current condition."  Cohen v. 
Brown, 10 Vet. App. 128, 137-38 (1997) (hereinafter, 
"Cohen") (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996) (hereinafter, "Libertine")).

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chloracne, including based on exposure 
to herbicides.  Initially, the Board notes that the RO 
incorrectly concluded in the currently appealed rating 
decision that the veteran had no active service in Vietnam.  
In fact, a review of the veteran's DD-214 clearly indicates 
that he served in Vietnam and, more importantly for purposes 
of this decision, he was awarded the Combat Infantryman 
Badge.  Additionally, the veteran has reported consistently 
the facts surrounding his development of skin rashes (or 
chloracne) while on active combat service in Vietnam.  This 
newly submitted evidence is not only new but also is material 
to the question of whether the veteran may be presumed to 
have been exposed to a herbicide agent while on active combat 
service in Vietnam, for the purpose of establishing service 
connection for his currently diagnosed chloracne.  
38 U.S.C.A. § 1116(f) (West 2002).  Thus, this evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  38 C.F.R. § 3.156 
(2001).  Therefore, and pursuant to 38 U.S.C.A. § 1154(b) and 
the cases interpreting this provision, the veteran has 
established a factual basis upon which the Board now finds 
that the previously denied claim of entitlement to service 
connection for chloracne, including based on exposure to 
herbicides, should be reopened.  See Cohen, Collette, 
Libertine, Russo, and Caluza, all supra.  

Having determined that new and material evidence has been 
received, the veteran's previously denied claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for chloracne, including 
based on exposure to herbicides, this claim is reopened.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides, the Board may proceed with 
adjudication of this claim only after ensuring compliance 
with the VCAA.  Among other things, the VCAA requires that VA 
will provide a medical examination when the record of the 
claim does not contain sufficient medical evidence for VA to 
adjudicate the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the record does not contain a medical opinion 
discussing the etiology of the veteran's currently diagnosed 
chloracne.  As noted above, the veteran has provided lay 
evidence of combat service in Vietnam.  However, the Court 
has held that a veteran cannot establish an etiological link 
between an in-service injury (the incurrence of which can be 
established by lay evidence of combat service) and a current 
disability only using evidence of combat service.  See Cohen 
and Libertine, both supra.  Therefore, in order for VA to 
adjudicate the veteran's claim of entitlement to service 
connection for chloracne, including based on exposure to 
herbicides, a medical examination that addresses the etiology 
of this disease must be provided.  As such, the Board is of 
the opinion that, on remand, the veteran should be scheduled 
for VA dermatology examination in order to determine the 
nature, extent, and etiology of his currently diagnosed 
chloracne.

The Board also notes that there are additional VA treatment 
records relevant to the veteran's newly reopened claim that 
have not been associated with the claims folder.  
Specifically, at the veteran's last VA examination in January 
2001, it was noted that he had been scheduled for a 
dermatology consultation.  To date, however, a report of this 
examination has not been associated with the claims folder.  
The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records.  See 38 U.S.C.A. § 5103A (West Supp. 2002).

In view of the above, this matter is REMANDED for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a dermatology 
examination to determine the nature, 
extent, and etiology of the veteran's 
currently diagnosed chloracne.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based on 
a review of the veteran's complete claims 
folder, and based on the results of the 
veteran's dermatology examination, the 
examiner(s) should address the following: 
whether it is as least as likely as not 
that the veteran's currently diagnosed 
chloracne had its onset during his period 
of active service between 1967 and 1988, 
or was it caused by any incident of 
service, to specifically include exposure 
to herbicides while serving in Vietnam 
between March 1968 and March 1969; or 
(ii) whether it is as least as likely as 
not that chloracne was manifested within 
one year following the veteran's 
discharge from service in August 1988?

2.  The RO should contact the veteran and 
his service representative and request 
that they identify all VA and non-VA 
health care providers that have treated 
him for chloracne since his separation 
from service in August 1988.  
Specifically, the RO should obtain the 
veteran's complete treatment records from 
the VA Medical Center in Muskogee, 
Oklahoma, for the period from August 1988 
to the present.  If no such records can 
be located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  Then, the RO should again review the 
veteran's claim of entitlement to service 
connection for chloracne, including based 
on exposure to herbicides.  If the 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



